FOR IMMEDIATE RELEASEExhibit 99.1 Inogen Provides Impact from 21st Century Cures Act - Impact of 21st Century Cures Act expected to be positive for 2016 results- Goleta, California, January 9, 2017 — Inogen, Inc. (NASDAQ: INGN), a medical technology company offering innovative respiratory products for use in the homecare setting, today announced the estimated impact of the 21st Century Cures Act to its 2016 financial results. The implementation of the 21st Century Cures Act is expected to lead to increased reimbursement for competitive bid items in non-competitive bidding areas retroactive to July 1, 2016 through December 31, 2016. Inogen estimates that this will lead to increased rental revenue of up to $2.0 million in the fourth quarter of 2016 based on preliminary, unaudited financial data.This legislation has no provisions for changes to reimbursement rates in 2017 and does not include any changes to rates in competitive bidding areas. “We are pleased that the Cures Act reverses some reimbursement cuts in 2016 and are encouraged that it calls for a study of the impact of the competitive bidding pricing on rural areas,” said Chief Executive Officer Raymond Huggenberger. Inogen has used, and intends to continue to use, its Investor Relations website, http://investor.inogen.com/, as a means of disclosing material non-public information and for complying with its disclosure obligations under Regulation FD. For more information, visit http://investor.inogen.com/.
